PHILLIPS, Circuit Judge
(concurring).
It is my opinion there was evidence which would have warranted the jury in finding that W. L. • Tate, undertook, as agent for the defendant, to pledge defendant’s $10,000 note to the bank as collateral security for W. L. Tate’s $9,000 note, without authority so to do, and that defendant thereafter ratified the transaction. But it is further my opinion that under the evidence, both questions presented issues of fact for the jury.
Therefore, while I think the issue of ratification was involved, it is my opinion that the verdict of the jury was supported by substantial evidence and is conclusive on the receiver as to that issue. I therefore concur.